 
CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES B CONVERTIBLE PREFERRED STOCK


The undersigned, Chief Executive Officer of Be Active Holdings, Inc., a Delaware
corporation (the “Corporation”), DOES HEREBY CERTIFY that the following
resolutions were duly adopted by the Board of Directors;


WHEREAS, the Board of Directors is authorized within the limitations and
restrictions stated in the Amended and Restated Certificate of Incorporation of
the Corporation, as amended, to provide by resolution or resolutions for the
issuance of 150,000,000 shares of Preferred Stock, par value $0.0001 per share,
of the Corporation, in such series and with such designations, preferences and
relative, participating, optional or other special rights and qualifications,
limitations or restrictions as the Corporation’s Board of Directors shall fix by
resolution or resolutions providing for the issuance thereof duly adopted by the
Board of Directors; and
 
WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a series of Preferred Stock and
the number of shares constituting such series;
 
        NOW, THEREFORE, BE IT RESOLVED:


Section 1.                      Designation and Authorized Shares.  The
Corporation shall be authorized to issue Three (3) shares of Series B Preferred
Stock, par value $0.0001 per share (the “Series B Preferred Stock”).


Section 2.                      Stated Value.  Each share of Series B Preferred
Stock shall have a stated value of $0.0001 per share (the “Stated Value”).


Section 3.                      Liquidation.


(a)           Upon the liquidation, dissolution or winding up of the business of
the Corporation, whether voluntary or involuntary, each holder of Series B
Preferred Stock shall be entitled to receive, for each share thereof, out of
assets of the Corporation legally available therefor, a preferential amount in
cash equal to (and not more than) the Stated Value.  All preferential amounts to
be paid to the holders of Series B Preferred Stock in connection with such
liquidation, dissolution or winding up shall be paid before the payment or
setting apart for payment of any amount for, or the distribution of any assets
of the Corporation to the holders of (i) any other class or series of capital
stock whose terms expressly provide that the holders of Series B Preferred Stock
should receive preferential payment with respect to such distribution (to the
extent of such preference) and (ii) the Corporation's Common Stock.  If upon any
such distribution the assets of the Corporation shall be insufficient to pay the
holders of the outstanding shares of Series B Preferred Stock (or the holders of
any class or series of capital stock ranking on a parity with the  Series B
Preferred Stock as to distributions in the event of a liquidation, dissolution
or winding up of the Corporation) the full amounts to which they shall be
entitled, such holders shall share ratably in any distribution of assets in
accordance with the sums which would be payable on such distribution if all sums
payable thereon were paid in full.
 
 
1

--------------------------------------------------------------------------------

 

 
(b)           Any distribution in connection with the liquidation, dissolution
or winding up of the Corporation, or any bankruptcy or insolvency proceeding,
shall be made in cash to the extent possible.  Whenever any such distribution
shall be paid in property other than cash, the value of such distribution shall
be the fair market value of such property as determined in good faith by the
Board of Directors of the Corporation.


Section 4.                      Voting.  In addition to the other rights
provided in this Certificate of Designation, by agreement or by law, the holders
of the Series B Preferred Stock and the holders of the Common Stock shall vote
together as a single class on all actions to be taken by the shareholders of the
Corporation. At all meetings of the shareholders of the Corporation and in the
case of any actions of shareholders in lieu of a meeting, each holder of the
Series B Preferred Stock shall have that number of votes on all matters
submitted to the shareholders that is equal to (i) the product of (a) the number
of shares of Series B Preferred Stock held by such holder, (b) the number of
issued and outstanding shares of the Corporation’s Common Stock (taking into
account the effective outstanding voting rights of the Series B Preferred
Stock), as of the record date for the vote, or, if no such record date is
established, as of the date such vote is taken or any written consent of
stockholders is solicited at the record date for the determination of the
shareholders entitled to vote on such matters or, if no such record date is
established, at the date such vote is taken or any written consent of such
shareholders is effected and (c) 0.13334 less (ii) the number of shares of
Common Stock beneficially held by such holder on such date.


Section 5.                      Conversion.


(a)           Automatic Conversion. On the six (6) month anniversary of the date
of issuance of the shares of Series B Preferred Stock (the “Conversion Date”),
each outstanding share of Series B Preferred Stock shall automatically, and
without further action on the part of the holder, convert into such number of
fully paid and non-assessable shares of Common Stock of the Corporation, par
value $0.0001 per share (the “Common Stock”) as shall cause the holders to own,
along with any other securities of the Company beneficially owned on the
Conversion Date by them, 13.334% of the issued and outstanding Common Stock of
the Corporation, calculated on the Conversion Date..
 
Section 6.                      Other Provisions.
 
(a)           Reservation of Common Stock.  The Corporation shall at all times
reserve from its authorized Common Stock a sufficient number of shares to
provide for conversion of all Series B Preferred Stock on the Conversion Date.


(b)           Record Holders.  The Corporation and its transfer agent, if any,
for the Series B Preferred Stock may deem and treat the record holder of any
shares of Series B Preferred Stock as reflected on the books and records of the
Corporation as the sole true and lawful owner thereof for all purposes, and
neither the Corporation nor any such transfer agent shall be affected by any
notice to the contrary.
 
 
2

--------------------------------------------------------------------------------

 

 
Section 7.                      Restriction and Limitations.  Except as
expressly provided herein or as required by law so long as any shares of Series
B Preferred Stock remain outstanding, the Corporation shall not, without the
vote or written consent of the holders of at least a majority of the then
outstanding shares of the Series B Preferred Stock, take any action which would
adversely and materially affect any of the preferences, limitations or relative
rights of the Series B Preferred Stock.


Section 8.                      Equal Treatment of Holders.  No consideration
(including any modification of this Certificate of Designation or related
transaction document) shall be offered or paid to any person or entity to amend
or consent to a waiver or modification of any provision of this Certificate of
Designation or related transaction document unless the same consideration is
also offered to all of holders of the outstanding shares of Series B Preferred
Stock.  For clarification purposes, this provision constitutes a separate right
granted to each holder by the Corporation and negotiated separately by each
holder, and is intended for the Corporation to treat all holders of the Series B
Preferred Stock as a class and shall not in any way be construed as such holders
acting in concert or as a group with respect to the purchase, disposition or
voting of the Series B Preferred Stock or otherwise
 


IN WITNESS WHEREOF, the undersigned has executed this Certificate this 24th day
of April 2013.


 
 
By:________________________
Name:
Title:


 
3
 
 